The plaintiff had been a salesman for the defendant. He brought this action to recover certain sums claimed to be due him and the defendant filed a counterclaim alleging that he had converted an automobile belonging to it to his own use. When the plaintiff was originally employed the defendant furnished him an automobile and it was a part of the agreement that it would pay the operating costs. Later the plaintiff traded in the automobile in partial payment for a car which he bought for himself. The sole issue before us is the correctness of the trial court's finding that the plaintiff disposed of the automobile without authority, which was the basis of its conclusion that he had converted it. The situation upon the record before us is somewhat complicated by the fact that the plaintiff in his examination in chief was asked and testified as to his authority to trade in the car as he did, with the result that the defendant was placed in the position of denying what amounted to a positive claim upon the plaintiff's part as to that authority. Reading the testimony in the light of the situation with which the trial court was confronted we cannot say that it could not reasonably have found that the plaintiff did not have authority to dispose of the automobile. Its conclusion that there was a conversion necessarily followed. The claim advanced in *Page 694 
the plaintiff's brief that the disposition he made of the automobile, if not previously authorized, was ratified is not properly before us because it was not made in the trial court.
  There is no error.